Michelle R. v Alexander R. (2016 NY Slip Op 06891)





Michelle R. v Alexander R.


2016 NY Slip Op 06891


Decided on October 20, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, Webber, JJ.


1995 309377/12 49309/12

[*1]Michelle R.,	SCI Plaintiff-Appellant,Dkt
vAlexander R., Defendant-Respondent.


Carol L. Kahn, New York, for appellant.
Michael L. Paikin, P.C., New York (Michael L. Paikin of counsel), attorney for Alexander R., respondent.
Law Office of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), attorney for the child.
Zachary W. Carter, Corporation Counsel, New York (Melanie T. West of counsel), for Administration for Children's Services.

Order, Supreme Court, New York County (Matthew F. Cooper, J.), entered February 5, 2015, which, to the extent appealed from as limited by the briefs, granted defendant father sole legal and physical custody of the subject child, with therapeutic supervised visitation for plaintiff mother, unanimously affirmed, without costs.
Supreme Court's determination that an award of sole custody to the father would be in the child's best interest has a sound and substantial basis in the record (see Eschbach v Eschbach, 56 NY2d 167 [1982]). The court considered the appropriate factors in making its determination, including the parties' credibility (see id.), and gave appropriate weight to the testimony and recommendations of the court-appointed forensic expert (Matter of Cisse v Graham, 120 AD3d 801, 806 [2d Dept 2014], affd 26 NY3d 1103 [2016]). The record shows that the mother's lack of insight into her parenting deficiencies and failure to engage in recommended mental health services led to findings of educational and medical neglect against her and a release of the child to the father (see Matter of Kira J. [Lakisha J.], 108 AD3d 541 [2d Dept 2013]). Although the father also was found responsible for the medical and educational neglect of the child, he ultimately addressed the child's behavioral and educational needs, and the child thrived in his care (see Matter of Ricardo S. v Carron C., 91 AD3d 556 [1st Dept 2012]). Among other things, the child progressed from exhibiting fairly severe behavioral problems and social delays, to being a functioning member of a third grade classroom, with friends and extracurricular activities.
Based on all the evidence, Supreme Court properly determined that a continuation of the mother's supervised therapeutic visitation with the child, rather than non-therapeutic supervised [*2]visitation, would be in the child's best interest (see Matter of Flood v Flood, 63 AD3d 1197, 1198 [3d Dept 2009]).
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2016
CLERK